Citation Nr: 0808912	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  96-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of  food 
and beer poisoning.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nosebleeds 
secondary to residuals of food and beer poisoning and/or 
Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia secondary to residuals of food and beer 
poisoning.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches secondary 
to residuals of food and beer poisoning and/or Agent Orange 
exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for any sleep disorder 
(claimed as insomnia and nightmares) secondary to residuals 
of food and beer poisoning and/or Agent Orange exposure.
6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for any neurological 
disorder (claimed as left brain disease) secondary to 
residuals of food and beer poisoning and/or Agent Orange 
exposure.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for any digestive 
disorder (claimed as vomiting, bloating, etc.) secondary to 
residuals of food and beer poisoning and/or Agent Orange 
exposure.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for any genitourinary 
secondary to residuals of food and beer poisoning and/or 
Agent Orange exposure.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for any genitourinary 
disorder secondary to residuals of food and beer poisoning 
and/or Agent Orange exposure.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for any plasma wounds 
of the groin secondary to residuals of food and beer 
poisoning and/or Agent Orange exposure.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a follicular 
disorder secondary to residuals of food and beer poisoning 
and/or Agent Orange exposure.

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for any skin disorder 
(claimed as groin rash and between the toes of the left foot) 
secondary to residuals of food and beer poisoning and/or 
Agent Orange exposure.

13.  Entitlement to service connection for a non-skin-related 
left foot disorder.

14.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1995 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New York, 
New, York, and September 2005 and January 2006 rating 
decisions of the RO in Philadelphia, Pennsylvania, which 
exercises current jurisdiction of the claims file.

The October 1995 rating decision denied service connection 
for residuals of food and beer poisoning, including a blood 
disorder, and for a left foot disorder, both secondary to 
Agent Orange exposure.

The September 2005 rating decision determined that new and 
material evidence was not submitted to reopen the previously 
denied claims noted on the cover sheet.  The January 2006 
rating decision denied service connection for 
hypercholesterolemia, from which the veteran perfected a 
separate appeal.

The veteran also perfected an appeal of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a left eye disorder.  In a July 2007 
letter, submitted through his representative, he withdrew his 
appeal of that issue.  Thus, it is no longer before the Board 
and will not be addressed in the decision below.  See 
38 C.F.R. § 20.204 (2007).
In November 2003, the Board remanded the appeal of the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
secondary to Agent Orange exposure to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC 
completed the additional development as directed, continued 
to deny reopening the claim, and returned the case to the 
Board for further appellate review.  While the appeal was on 
remand, the veteran perfected his appeals of the other issues 
noted on the cover sheet.  The decision below addresses all 
remaining issues.


FINDINGS OF FACT

1.  A January 1984 Board decision denied service connection 
for a skin disorder secondary to Agent Orange exposure which, 
in the absence of an appeal, became final.

2. The evidence submitted since the January1984 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for any claim, including a skin disorder, 
secondary to Agent Orange exposure and does not raise a 
reasonable possibility of substantiating the claim.

3.  A June 2003 rating decision denied service connection for 
paranoid schizophrenia, headaches, any sleep disorder, any 
neurological disorder, nose bleeds, any digestive disorder, 
any genitourinary disorder, wound residuals, and skin 
disorder of the toes and left foot, all secondary to food and 
beer poisoning and/or Agent Orange exposure.

4.  The evidence submitted since the June 2003 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for paranoid schizophrenia, headaches, any 
sleep disorder, any neurological disorder, nose bleeds, any 
digestive disorder, any genitourinary disorder, wound 
residuals, and skin disorder of the toes and left foot, all 
secondary to food and beer poisoning and/or Agent Orange 
exposure.

5.  A November 2003 Board decision determined that there was 
no evidence of food or beer poisoning which, in the absence 
of an appeal, became final.

6.  The evidence submitted since the November 2003 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate any claim based on residuals of 
food or beer poisoning.

7.  A non-skin-related left foot disorder was not indicated 
or incurred in active service.

8.  Elevated cholesterol (hyperlipidemia) is not a disability 
for VA compensation purposes, and the medical evidence of 
record does not show a diagnosed condition, disease, or 
disorder that is associated with the hyperlipidemia.


CONCLUSIONS OF LAW

1.  The January 1984 Board decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a skin disorder based on Agent Orange exposure 
has not been submitted.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 
7104(b) (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a), 
3.159 (2007).  

2.  The June 2003 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for paranoid schizophrenia, headaches, any sleep disorder, 
any neurological disorder, nose bleeds, any digestive 
disorder, any genitourinary disorder, wound residuals, and 
skin disorder of the toes and left foot, secondary to 
residuals of food and beer poisoning has not been submitted.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105; 38 C.F.R. 
§ 3.156(a), 3.159.

3.  The November 2003 Board decision is final.  New and 
material evidence sufficient to reopen a claim based on 
residuals of food and beer poisoning has not been submitted.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7104(b); 38 C.F.R. 
§ 3.156(a), 3.159.

4.  A non-skin-related left foot disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  Elevated cholesterol is not a disease entity for purposes 
of VA compensation.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2001 and April 2007 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, notice of what part VA will attempt to obtain, and 
the evidence needed to reopen a claim on the basis of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA has fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claim 
was readjudicated, as shown in separate June 2007 
Supplemental Statements of the Case.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
disease of the central nervous system becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.  If it is shown that a veteran was exposed to Agent 
Orange during active service, service connection is also 
available for those diseases the Secretary of VA has 
determined is associated with Agent Orange Exposure.  See 
38 C.F.R. § 3.307, 3.303(e).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

Non-skin Related Left Foot Claim

The service medical records are negative for any entries 
related to complaints, findings, or treatment for a left foot 
musculoskeletal disorder.  The September 1971 Examination for 
Separation assessed the veteran's lower extremities as 
normal.  Private treatment records note treatment for an 
unstable left ankle in 1977.  A May 1988 entry notes a 
complaint related to the left foot, but clinical findings 
were negative.  Later a diagnosis of pain of the left third 
toe was noted.  Neither of these records note any claimed 
history of left foot pathology during service or any opinion 
or comment to the effect that the veteran's claimed disorder 
was causally related to his active service.  A May 1995 VA 
examination report noted no positive findings related to the 
left foot.

There simply is no evidence that any non-skin related 
disorder of the left foot is causally related to the 
veteran's active service, nor is there is any evidence that 
there was any symptomatology within one year of separation 
from service.  Thus, the preponderance of the evidence is 
against the claim, and the benefit sought on appeal is 
denied.  38 C.F.R. § 3.303.

Hyperlipidemia

The Court Of Appeals For Veterans Claims (Court) has held 
that 'Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.'  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).  VA has noted in public 
documents that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).
VA statutes specifically provide that service connection may 
be granted for a "disability" resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110.

Here, the relevant facts are not in dispute and the medical 
evidence of record, as shown by a VA treatment note of 
February 2004, includes findings of hyperlipidemia as part of 
the veteran's medical history.  But, again, hyperlipidemia is 
not a disability for VA compensation purposes.  Nor is there 
any medical evidence of a chronic disability or disorder 
associated with this condition.  The veteran's claims certain 
disorders to be related to his hyperlipidemia, but he 
specifically asserts they are related to residuals of food 
and beer poisoning.  

The Court has held that, in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the veteran's claim for service 
connection for hyperlipidemia must be denied as a matter of 
law.

Petition To Reopen

The veteran was diagnosed with chronic undifferentiated 
schizophrenia in January 1978.  VA treatment records also 
note the veteran's treatment for tinea pedis and tinea cruris 
in 1981.  He applied for service connection for the skin 
disorders that same year.  The service medical records are 
negative for any entries related to complaints, findings, or 
treatment for tinea pedis, tinea cruris, or other skin 
disorder.  The September 1971 Report Of Physical Examination 
For Separation notes the veteran's skin was assessed as 
normal.  A February 1982 rating decision denied the claims, 
and the veteran perfected an appeal of the decision.

During the appeal period, the veteran included exposure to 
Agent Orange among the bases for his claim.  He conceded he 
never served in Vietnam, so he was not presumed to have been 
exposed to Agent Orange during his active service.  The 
veteran instead asserted that his exposure occurred secondary 
to his exposure or association with other servicemen who had 
in fact been exposed during their tours in Vietnam.

In a January 1984 decision, the Board denied the veteran's 
claim for tinea pedis and tinea cruris, including as 
secondary to Agent Orange exposure.  The decision noted all 
of the skin pathology noted in the veteran's VA treatment 
records and his VA examinations.  The Board specifically 
noted the absence of any skin-related complaints or treatment 
in the service medical records, as well as the absence of 
evidence of treatment for skin disorders soon after his 
active service.  The Board also noted the veteran's report or 
assertion of indirect exposure to Agent Orange by way of 
contact with persons who may have been exposed to Agent 
Orange.  Nonetheless, the 1984 Board decision determined the 
veteran's skin disorders and complaints of vascular 
insufficiency were not among those deemed associated with 
Agent Orange exposure and denied the claim.

The veteran was notified of the Board's January 1984 decision 
by a Board letter dated that same month.  The claims file 
reflects no evidence that the veteran did not receive the 
decision letter, or any record that the U.S. Postal Service 
returned the letter to VA as undeliverable.  Neither is there 
any evidence of the veteran having appealed the Board's 
decision.  Thus, it became final and binding on the veteran.

An October 1995 rating decision denied service connection for 
residuals of food and beer poisoning and a left foot disorder 
secondary to Agent Orange exposure, and the veteran perfected 
an appeal of that decision.  The October 1995 decision noted 
post-service treatment for left lower extremity symptoms 
secondary to a motorcycle accident and determined that any 
claimed residuals were not disorders or diseases deemed 
associated with Agent Orange exposure.  The veteran perfected 
an appeal of the decision.

The veteran claimed he was poisoned by dioxin during his 
active service in the U.S. Marine Corps. In a September 1994 
statement, he related that he was poisoned by drinking 
contaminated beer at an enlisted club at the Marine Corps Air 
Station, New River. In April 1996, the veteran also related 
that "toxins" were delivered by a "proximity round."  In 
support of his claim, he identified private providers who 
maintained records of treatment provided to him.  The records 
obtained by the RO include records of various blood tests 
performed as part of the care rendered to the appellant.  
These blood tests revealed various abnormalities, including 
high cholesterol, low BUN/creatinine ratio, high 
triglycerides, high lactic dehydrogenase, low phosphorus, 
high hematocrit, and low MCHC (mean corpuscular hemoglobin 
concentration).  The test results do not reveal chronic 
residuals of beer and or food poisoning to include a blood 
disorder.

In light of the above, the November 2003 Board decision 
determined that there was no evidence that chronic residuals 
of beer and food poisoning, to include a blood disorder, were 
incurred during active service.  In the Remand portion, the 
Board noted the 1984 Board decision related to Agent Orange 
exposure and-as a result, remanded the skin disorder claim 
to afford the veteran the opportunity to submit new and 
material evidence of exposure to Agent Orange, as the RO did 
not adjudicate the claim on that basis.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).

The claims file reflects no evidence that the veteran did not 
receive notice of the November 2003 Board decision, or any 
evidence of the veteran having appealed the Board's decision.  
Thus, the November 2003 Board decision became final and 
binding on the veteran.

In July 2001, the RO noted in an internal memorandum that the 
veteran had a number of unadjudicated claims pending.  They 
were: vomiting, headaches, nocturnal emission, left testicle 
disorder, skin disorder of the left toe, plasma wounds of the 
groin and left foot, insomnia, disorder of the penis and 
scrotum, bloating, high cholesterol, blood and pulp in fecal 
matter, and paranoid schizophrenia.  In written replies dated 
in July, October, and December 2001, the veteran reiterated 
that all of these claimed disorders were secondary to food 
and beer poisoning he sustained from ingesting contaminated 
beer or food in 1970 during his active service.

The service medical records are negative for any entries 
related to complaints, findings, or treatment of any ailment, 
as there is no entry to the effect that the veteran ever 
presented at sick call or elsewhere for treatment.  As noted 
earlier, his examination at separation assessed all areas as 
normal, and he was deemed physically fit for separation.  The 
veteran continued to assert the same basis for his claims as 
before, food and beer poisoning.  

A June 2003 rating decision denied service connection for 
paranoid schizophrenia, headaches, any sleep disorder, any 
neurological disorder, nosebleeds, any digestive disorder, 
including vomiting, bloating, etc., any genitourinary 
disorder, residuals of wounds, including plasma wounds, and a 
skin disorder of the left foot.  The decision also noted that 
where actual diagnosed disorders were of record, i.e., 
schizophrenia, there was no evidence of a medical nexus with 
the veteran's active service, being as it was diagnosed more 
than one year after the veteran's service.

An RO letter also dated in November 2003 notified the veteran 
of the decision and of his appeal rights.  The claims file 
contains nothing to indicate that the veteran did not receive 
the November 2003 decision letter, or any record that the 
U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of his having submitted a timely 
Notice of Disagreement with that decision.  Thus, the 
November 2003 decision became final and binding on the 
veteran.

New and Material Evidence

The veteran's petition to reopen his previously denied claims 
was received in March 2005.

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the record since the January 1984 and 
November 2003 Board decisions, and since the June 2003 rating 
decision, consists solely of the veteran's continuous 
assertion that all of his claimed disorders are secondary to 
food and beer poisoning he sustained in 1970 and his VA 
treatment records.  Further, in an April 2007 statement (VA 
Form 21-4148), he advised that his claims have never been 
about Agent Orange, but the "poison/drugging of the near-
beer/non-alcoholic beer which is served in the Marine Corps 
and the Armed Forces."  Thus, the veteran in effect withdrew 
his claimed indirect exposure to Agent Orange as an asserted 
basis for his claims.

Nonetheless, the evidence added to the file since the 
decisions noted above is neither new nor material, as it is 
just a reiteration of the veteran's unsubstantiated 
assertions, which are already matters of record.  Lay 
assertions are insufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The VA treatment records show the veteran's treatment for his 
schizophrenia, high cholesterol, diabetes, and other 
disorders.  They do not, however, note any opinion or comment 
that there is any causal relationship between the veteran's 
diagnosed disorders and his active service, or that he 
manifests any residuals of blood poisoning.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

Thus, the Board must find that new and material evidence has 
not been submitted.  38 C.F.R. § 3.156(a).  The benefit 
sought on appeal is denied.

In reaching this decision on the service connection claims, 
the Board considered the doctrine of reasonable doubt.  As 
the preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As concerns the 
new and material evidence claims, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for residuals of food and beer 
poisoning.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for nosebleeds secondary to 
residuals of food and beer poisoning and/or Agent Orange 
exposure.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for paranoid schizophrenia 
secondary to residuals of food and beer poisoning.  The 
petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for headaches secondary to 
residuals of food and beer poisoning and/or Agent Orange 
exposure.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for any sleep disorder (claimed 
as insomnia and nightmares) secondary to residuals of food 
and beer poisoning and/or Agent Orange exposure.  The 
petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for any neurological disorder 
(claimed as left brain disease) secondary to residuals of 
food and beer poisoning and/or Agent Orange exposure.  The 
petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for any digestive disorder 
(claimed as vomiting, bloating, etc.) secondary to residuals 
of food and beer poisoning and/or Agent Orange exposure.  The 
petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for any genitourinary disorder 
secondary to residuals of food and beer poisoning and/or 
Agent Orange exposure.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for any plasma wounds of the 
groin secondary to residuals of food and beer poisoning 
and/or Agent Orange exposure.  The petition to reopen is 
denied.
New and material evidence has not been submitted to reopen a 
claim for service connection for a follicular disorder 
secondary to residuals of food and beer poisoning and/or 
Agent Orange exposure.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for any skin disorder (claimed 
as groin rash and between the toes of the left foot) 
secondary to residuals of food and beer poisoning and/or 
Agent Orange exposure.  The petition to reopen is denied.

Entitlement to service connection for a non-skin related left 
foot disorder is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


